Citation Nr: 0322190	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-03 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUE

Entitlement to service connection for a left nephrectomy.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The veteran and his daughter



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from October 1942 to December 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge at the VA's San 
Antonio, Texas, office in January 2003.  At the hearing, the 
veteran and his representative asserted that the issue on 
appeal should be considered an original claim of service 
connection for a left nephrectomy and not a claim to reopen 
based on new and material evidence.  Upon a review of the 
claims folder, the Board agrees, and as such, the issue is as 
characterized above.  The Board points out that a review of 
the record does not indicate that there was any claim of 
service connection for the left nephrectomy pending prior to 
the receipt of a March 2000 claim (i.e. the March 2000 claim 
of entitlement to service connection for the left nephrectomy 
was an original claim for compensation for this disability).



REMAND

The veteran and his representative contend, in substance, 
that the veteran's left nephrectomy is related to his 
military service.  It is initially pointed out that the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA or 
the Act), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) modified VA's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. § § 3.159(a)-(c) (2002).  

As noted above, the veteran had active service from October 
1942 to December 1945.  The evidence of record reflects that 
he underwent a left nephrectomy in 1971.  

In March 2000, the veteran submitted a claim of service 
connection for the left nephrectomy.  The veteran asserts 
that he had urinary tract infections during and after service 
which ultimately led to the removal of his left kidney.  
Service medical records show that the veteran had several 
urinalyses, which the veteran contends were abnormal.  For 
example, a November 1942 urinalysis noted that the veteran's 
urine was amber, cloudy with an acidic reaction.  Microscopic 
evidence noted many sulfapyridine crystals.  The veteran and 
his representative assert that these records showed abnormal 
urinalyses during service.   

The veteran was afforded a VA examination in January 2002.  
The examiner noted, based on a review of the service medical 
records, that the veteran's urinalysis report of November 
1942 showed that the urine had no albumin and no sugar.  The 
microscopic examination was negative.  It did contain 
sulfapyridine crystals following his treatment for a hand 
infection at that time.  The examiner also noted a second 
urinalysis done in June 1943 which reported that the veteran 
had triple phosphate crystals in his urine.  

The veteran reported current symptoms of mild difficulty in 
starting the urinary stream and nocturia three to four times 
per night.  There was some frequency during the day, with 
some dribbling, but no burning.  

On examination of the abdomen, there was a 12-inch left renal 
scar extending around the left axillary line.  There was no 
discomfort in the incision.  There were no abnormalities 
associated with it, according to the veteran.  Rectal 
examination revealed that the prostate was enlarged grade 2.  
The right lobe of the prostate was hard and larger than the 
left.  Testes were bilaterally symmetrical and density was 
bilaterally the same.  The diagnosis was that of enlarged 
prostate, grade 2, with hardness in the right lobe.  With 
regard to genitourinary symptoms, the veteran did have 
frequency three to four times per night.   The examiner 
opined, after reviewing the chart carefully, that the left 
nephrectomy of 1971 was not due to a condition that began in 
the service.  

The veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge in January 2003.  The 
veteran reported that he had urinary tract infections during 
service and that he continued to have pain after service 
until the left kidney was removed.  

In April 2003, the veteran sent additional evidence directly 
to the Board with a signed waiver of RO review.  The evidence 
contained an opinion from a private "neuro-radiologist", 
Craig N. Bash, M.D., who opined that the veteran's service-
related urinary tract infections caused him to eventually 
develop his left staghorn calculi.  The doctor further opined 
that the veteran would not have lost his left kidney had it 
not been for the formation of his service-related left side 
staghorn because he would have not needed surgery for his 
staghorn and he would likely therefore not have developed his 
intraoperative hemorrhage with necessitated his left 
nephrectomy in 1971.  

In light of the conflicting medical opinions regarding the 
circumstances leading up to the removal of the left kidney, 
the Board finds that the veteran should be reexamined and the 
examiner should render an opinion, based on all of the 
evidence obtained in the claims file, as well as evidence 
gathered at the examination, as to whether it is at least as 
likely as not that the veteran's left nephrectomy resulted 
from urinary tract infections and/or other kidney-related 
problems that had their onset during service.  In this 
regard, the examiner should determine if the urinalyses from 
1942 and 1943 were abnormal.

Accordingly, and keeping in mind that dictates of the VCAA of 
2000, the case is REMANDED to the regional office (RO) for 
the following action: 


1.  The veteran should also be afforded 
VA genitourinary examination in order 
that an opinion can be obtained as to 
whether there is any link between the 
left nephrectomy and the events in 
military service, including any urinary 
tract infections.  It is requested that, 
prior to rendering such opinion, the 
examiner conduct a thorough review of the 
record, obtain a detailed history of 
symptoms from the veteran, and conduct 
any special testing necessary.  Rationale 
to support such opinion, whether 
favorable or not, should be set forth.  
The examiner should also specifically 
comment on the validity of the VA opinion 
from January 2002 as well as Dr. Bash's 
opinion of April 2003.  

2.  The RO then should undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claim of service connection for a left 
nephrectomy based on the evidentiary 
record in its entirety.  The RO in this 
regard must ensure that all notification 
and development action required by the 
VCAA is completed.  If any benefit sought 
on appeal remains denied, then the 
veteran and his representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



